Citation Nr: 1419956	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  12-10 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim to recognize K- as the Veteran's adopted child for the purpose of establishing entitlement to Dependency and Indemnity Compensation (DIC).

2.  Whether K-, may be recognized as the Veteran's adopted child for the purpose of establishing entitlement to DIC.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to October 1970.  The Veteran died in February 2002 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied recognition of K- as the Veteran's adopted child.  The appellant perfected an appeal, and the matter is now before the Board.

Consideration of the appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.


FINDINGS OF FACT

1.  In a June 2008 decision, the Board denied a claim to recognize K- as the Veteran's adopted child for the purpose of establishing entitlement to DIC.  That decision was not appealed, and became final.

2.  The evidence associated with the claims file subsequent to the June 2008 decision relates to unestablished facts that are necessary to substantiate the appellant's claim regarding legal recognition of K- as the Veteran's adopted child.  
3.  The Veteran died in February 2002.  

4.  K.-is the natural grandson of the appellant and was born in August 2000.

5.  In November 2000, a Temporary Consensual Custody Order was issued by the Oglala Sioux Tribal Court and awarded custody of K.-to the appellant.

6.  In November 2006, a Final Decree of Adoption was issued by the Oglala Sioux Tribal Court.

7.  An April 2011 opinion of the Attorney General of the Oglala Sioux Tribe concluded that the Veteran and appellant adopted K.-effective November 2000, the date of the Temporary Consensual Custody Order.  


CONCLUSIONS OF LAW

1.  The June 2008 Board decision denying recognition of K- as the Veteran's adopted child for VA purposes is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1100, 20.1104 (2013).

2.  Evidence received since the June 2008 decision is new and material to reopen the claim of claims of recognition of K- as the Veteran's adopted child for VA purposes.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  K-, is recognized as the Veteran's adopted child for VA purposes. 25 U.S.C.A. § 1911(a), (d); 38 U.S.C.A. §§ 101, 1311 (West 2002); 38 C.F.R. § 3.57 (2013).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the appellant.

Claim to Reopen

The appellant is seeking to reopen a previously denied claim for recognition of K- as the Veteran's adopted child for VA benefits purposes.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2002).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In a June 2008 decision, the Board denied a claim to recognize K- as the Veteran's adopted child for VA purposes.  The denial was based in part on the interpretation of Oglala Sioux Tribal law, as it pertained to a November 2000 Temporary Consensual Custody Order issued by the Oglala Sioux Tribal Court.  The appellant appears to have appealed this decision to the U.S. Court of Appeals for Veteran's Claims, however, the Court subsequently disposed of the case pursuant to a motion to dismiss the appeal submitted by the appellant's representative.  Thus the June 2008 decision of the Board remains functionally unappealed, is final, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1100, 20.1104 (2013).

Since the time of the final Board decision, the appellant has submitted a letter from the Oglala Sioux Tribe Attorney General regarding adoption and customary law within the Tribe.  The letter tends to supports the appellant's claim in her assertion that under the laws of the Oglala Sioux Tribe, she and the Veteran had adopted K- prior to the Veteran's death.  As this represents evidence not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen the appellant's clam.

 Adopted Child for VA Purposes

Additional VA dependency and indemnity compensation (DIC) benefits will be paid where there is a surviving spouse with one or more children below the age of eighteen of a deceased Veteran.  38 U.S.C.A. § 1311 (West 2002).  Generally, a child of a Veteran is defined as an unmarried person who is either a legitimate child; a child legally adopted before the age of 18; a stepchild who acquired that status before the age of 18 and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death; or an illegitimate child and who is either under the age of 18; became permanently incapable of self-support prior to the age of 18; or is pursuing a course of instruction at an approved educational institution after reaching the age of 18 and until completion of education or training (but not after reaching the age of 23).  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 3.57 (2013).

A person shall be deemed, as of the date of death of a Veteran, to be the legally adopted child of the deceased Veteran if such person was (1) living in the Veteran's household at the time of his death; (2) adopted by the Veteran's spouse under a decree issued within two years of the Veteran's death; and (3) not receiving from an individual other than the Veteran or the Veteran's spouse, or from a welfare organization which furnishes services or assistance for children, recurrent contributions of sufficient size to constitute the major portion of the child's support.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.57(c) (2013).  

The facts of this case are not in dispute.  The appellant and K- are members of the Oglala Sioux Tribe, as was the Veteran prior to his death.  K-, the Veteran's natural grandson, was born in August 2000 to the Veteran's daughter.  In November 2000 a Temporary Consensual Custody Order, issued by the Oglala Sioux Tribal Court, ordered that custody of K- be awarded to the appellant, as consented to by K-'s biological mother.  The Veteran subsequently died in February 2002, and in November 2006 - four years later - a Final Decree of Adoption issued by Oglala Sioux Tribal Court indicated that K- had been adopted by the appellant.

The appellant has argued that K- had come to live with her and the Veteran in October 2000, and in a July 2005 written statement the appellant indicated that she had continuously provided custodial care for K- since October 2000.  She clarified that it was not customary in the Oglala Sioux Tribe for grandchildren to be adopted by their grandparents.

An April 2011 letter from the Oglala Sioux Tribe Attorney General explained that Oglala Sioux Tribe legal system is designed to "incorporate kinship customs," and that no formal ceremony or court adoption was necessary for K- to be "considered [the Veteran's] dependent especially where the biological parents consented to the grandparents raising [K-] since infancy."  In providing this opinion, the Attorney General cited to the Oglala Sioux Tribe Child and Family Code.  The Attorney General concluded that based on Lakota customary law as codified in the Oglala Sioux Tribe Child and Family Code, the Veteran and appellant adopted K.-through the Consensual Temporary Custody Order in November 2000.

Congress has created a comprehensive jurisdictional scheme for the resolution of custody disputes involving Indian children.  See e.g. Native Village of Venetie I.R.A. Council v. State of Alaska, 944 F.2d 548, 555 (9th Cir. 1991).  Under the Indian Child Welfare Act, an Indian tribe "shall have jurisdiction exclusive as to any State over any child custody proceeding involving an Indian child who resides or is domiciled within the reservation of such tribe, except where such jurisdiction is otherwise vested in the State by existing Federal law."  25 U.S.C.A. § 1911(a).  Furthermore, "the United States, every State, every territory or possession of the United States, and every Indian tribe shall give full faith and credit to the public acts, records, and judicial proceedings of any Indian tribe applicable to Indian child custody proceedings."  25 U.S.C.A. § 1911(d).

In this case, although the Final Adoption Decree was not issued until November 2006, the Attorney General of the Oglala Sioux Tribe has opined that based on Lakota customary law and the Oglala Sioux Tribe Child and Family Code the Veteran and appellant adopted K.--, effective November 9, 2000.  

Accordingly, affording full faith and credit to the opinion of the Attorney General of the Oglala Sioux Tribe that the Tribe recognizes the adoption as of November 2000 and resolving all doubt in favor of the appellant, the Board finds that K.-was adopted by the Veteran and appellant on November 9, 2000 and as such is recognized as a child under 38 C.F.R. § 3.57(a).  25 U.S.C.A. § 1911(d); 38 C.F.R. § 3.102.







ORDER

New and material evidence having been received, the appeal to reopen a claim to recognize K- as the Veteran's adopted child for the purposes of establishing entitlement to DIC is granted.

K- is recognized as the Veteran's adopted child for VA purposes.  


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


